In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 05-3554
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
                                v.

KELLY PETERSON-KNOX,
                                           Defendant-Appellant.
                         ____________
           Appeal from the United States District Court
      for the Northern District of Illinois, Eastern Division.
        No. 01 CR 1093—Harry D. Leinenweber, Judge.
                         ____________
  ARGUED APRIL 13, 2006—DECIDED DECEMBER 20, 2006
                     ____________


  Before COFFEY, KANNE and WILLIAMS, Circuit Judges.
  COFFEY, Circuit Judge. On October 3, 2002, a federal
grand jury indicted Kelly Peterson-Knox (“Peterson”), and
her fellow conspirators, Michael Knox, Joe Fasanella,
Charlie Rogers, and James Babiarz for mail fraud, 18
U.S.C. §§ 1341, 1346, and 2. The sixteen-count indict-
ment alleged that Peterson and the above-named con-
spirators engaged in a scheme to defraud Ameritech by
arranging for Ameritech-owned computers to be shipped
and sold for profit to non-Ameritech personnel without
authorization. Peterson initially pleaded not guilty to
each of the sixteen counts charged, but subsequently
withdrew her plea and entered a plea of guilty to one
count of mail fraud, without the benefit of a formal written
2                                             No. 05-3554

plea agreement. After accepting Peterson’s plea and
entering a judgment of conviction, the district court
judge sentenced her to a term of 30 months’ imprison-
ment and three years’ supervised release, restitution (to
Ameritech) in the amount of $507,600, $100 special
assessment, and dismissed the remaining fifteen counts.
Peterson appeals her sentence, contending that the dis-
trict court improperly applied the advisory Sentencing
Guidelines. She argues that the evidence presented at
sentencing failed to support the findings underlying the
three enhancements in her offense level. She requests
that her sentence be vacated and remanded for resen-
tencing. Affirm.


                I. Factual Background
  According to the indictment, Peterson and Knox (her
husband) were the organizers and lead conspirators in a
plan to defraud the Ameritech company between Septem-
ber of 1999 to early May of 2000. During this time frame
the two became romantically involved and also began to
share a residence. During the course of the fraud, Peterson
served as manager of Ameritech’s Business Communica-
tion Services—Desktop Support Division and was respon-
sible for supplying laptop computers exclusively to
Ameritech personnel at various locations within the
United States for use in conducting Ameritech business.
Her position authorized her to order computers and
arrange for the shipment thereof based on orders received
from various department heads within the corporation. It
is interesting to note that Michael Knox, in his capacity
as a manager of the Information Technology Department,
also had the authority to order and ship computers to
Ameritech employees. In connection with their employ-
ment, both Peterson and Knox had agreed and were
obligated to follow Ameritech’s Code of Business Conduct,
No. 05-3554                                               3

which required that employees are not allowed to use
corporate property for personal use nor engage in any
form of fraud. Despite that agreement, the two organized
and operated a scheme to sell and ship Ameritech-owned
computers to themselves and their co-conspirators. The
conspirators, on occasion, also on their own arranged for
the sale of the computers to third parties as part of this
venture. Peterson let her co-conspirators know that she
expected to receive $800 from each sale, while allowing
Fasanella and others in the conspiracy ring to retain
any additional funds received from the transaction.
Peterson and Knox would submit an inflated number of
orders, calling for the shipment of a greater number of new
Dell laptops to be purchased than requested by the
department heads. Due to Peterson’s and Knox’s manage-
rial positions in the organization, the orders were ap-
proved without hesitation. Peterson’s department was
solely responsible for the delivery of the computers to
authorized Ameritech employees, thus leaving Peterson
in control of the excess laptops generated with falsified
purchase orders. Peterson or Knox would take possession
of the surplus laptops, and would usually package them
into different boxes. Once received in Peterson’s depart-
ment they would arrange to address the packages to
their fellow conspirators, fraudulently indicating on
shipping labels that the packages were destined for
Ameritech employees, and arrange for the transfer thereof
to the shipping dock to be delivered via United Parcel
Service (“UPS”).
  During the first four months of the operation, Knox and
Peterson addressed the computer shipments to their
shared residence or to Joe Fasanella’s (Peterson’s brother),
his home or work address. Initially, Fasanella would
hold the packages until Peterson was able to pick them
up. In the fall of 1999, Fasanella began selling the new
Dell laptop computers at his home via classified newspaper
advertisements.
4                                              No. 05-3554

  Shortly after Fasanella became a retailer for the stolen
laptops, Peterson inquired of him whether he knew of
anyone else that might be interested in buying or selling
the ill-gotten computers. Fasanella in turn contacted one
Charlie Rogers, who had earlier purchased one of the
computers from him in the fall of 1999, and at the time
expressed an interest in receiving additional laptops.
During an earlier conversation with Fasanella, Rogers
agreed to take part in the retailing of the hot computers
and then began to receive shipments in January of 2000
at his place of employment, a car dealership. Rogers pro-
ceeded to sell a number of the computers, and returned the
unsold laptops to Fasanella. Rogers, like Fasanella, was
allowed to keep any proceeds in excess of the $800 per
computer he was obligated to give to Peterson pursuant
to their agreement. In January of 2000 alone, Rogers
received ten shipments, each consisting of four new
laptops. After several weeks Rogers’s immediate superior
at the car dealership ordered him to cease receiving any
more shipments at work.
  In light of the inability of Rogers to continue to receive
computers at work, Fasanella attempted to convince
Rogers to accept the shipments at his residence. In fact,
Fasanella went so far as to detail to Rogers the inner-
workings of the conspiracy and assured him that no one
at Ameritech had or would detect the missing laptops
because of the supervisory and upper managerial positions
Peterson and Knox held in the company. Fasanella also
explained that because of Ameritech’s lack of sufficient
internal controls and inadequate security, the laptops
were sitting out in the open in the hallways, leaving
them open to the opportunity for almost any passerby to
walk off with a computer. Based on this information,
Rogers agreed to receive the computer shipments at his
home and, in order to ensure his anonymity, he asked that
the laptops be addressed to his father-in-law, “Joe
No. 05-3554                                               5

Koszela.” Fasanella agreed and arranged for the necessary
arrangements, and the shipments resumed.
   From January 26, 2000, to February 10, 2000, Rogers
received approximately sixty of Ameritech’s new Dell
laptops at his home via UPS. Despite the enterprise’s
ongoing success and Fasanella’s assurances that
Ameritech would not be tracking the packages, Rogers
became increasingly wary of his participation in the
illegal sales plot. Thus, after serving as the sole sales
person for 100 hot computers for nearly two months, in
early February of 2000, Rogers told Fasanella he was no
longer interested in continuing to participate in the
computer sale out of his home. Rather than end his
involvement in the theft and sale program and forfeit the
further profit, Rogers suggested that the deliveries be
made to a James Babiarz, who Rogers had learned, after
speaking with a third-party (identified only as “Individual
A”), was willing to also take part in the fraudulent strat-
egy.
  Fasanella agreed, and on February 15, 2000, Babiarz
received his first shipment at his home (consisting of seven
new Ameritech laptops) under the alias “John Kelly.”
Initially, Babiarz served solely as a middleman, and
agreed to deliver the computers to Rogers immediately
upon receipt of the same. But, in late February, after
participating as a “go-between” in a number of shipments,
Babiarz’s status changed at his request and he began to
take an active part in the fraudulent sale scheme, retail-
ing a number of the laptop computers from his home.
  After shipping some 200 computers over the course of
eight months (Sept. 1999-May 2000), the plot began to
unravel. In early May of 2000, an Ameritech employee
discovered that several UPS shipments were addressed
and being forwarded to non-Ameritech locations. Con-
cerned, the employee contacted Susan Meyer, an investiga-
6                                               No. 05-3554

tor in Ameritech’s Corporate Security Department. Shortly
after Meyer became aware of the in-house problem she
commenced her investigation and began with a review and
a comparison of the shipping records of UPS and
Ameritech and discovered shortly thereafter that during
the preceding sixteen months a number of deliveries had
been made to non-Ameritech locations to persons whom
she believed were not affiliated with the company. Specifi-
cally, Meyer identified each of the addresses participating
in Peterson and Knox’s fraudulent artifice,1 including
Babiarz. On May 10, 2000, Meyer intercepted and took
custody of a package in Ameritech’s shipping department
addressed to Babiarz’s residence. Meyer summoned law
enforcement officers to Ameritech’s offices, opened and
inspected the suspect package and discovered several new
Dell laptop computers therein. At this time the officers
arranged for a controlled delivery to his address, and
during a search of Babiarz’s residence subsequent to the
delivery and his arrest, officers uncovered several empty
Dell laptop computer boxes. And upon comparing the
serial numbers of the computers with Ameritech’s pur-
chase and delivery records, Meyer determined that each
of the boxes contained one new Dell laptop.
  After receiving this information from Meyer, Ameritech
senior officers directed her and other corporate personnel
to continue with an in-depth investigation in hopes of
ascertaining the magnitude of the fraud. Based on their


1
  In all, Peterson and Knox shipped computers to seven non-
Ameritech locations between September 1999 and May 2000:
their joint residence, Joe Fasanella’s residence and place of
employment, Charlie Rogers’s residence and place of employ-
ment, James Babiarz’s residence, and the workplace of Peter-
son’s mother, who unwittingly received the computers and
turned them over to Peterson and was not involved in this
prosecution.
No. 05-3554                                                 7

investigation, Meyer and her team discovered that during
the years 1999 and 2000 Ameritech purchased 1,945 new
Dell laptop computers, all of which had been routed and
shipped to and through Peterson’s department. Next they
compared UPS shipping records with Ameritech records
and work orders in hopes that it might assist in deter-
mining whether or not that any of the computers had
previously been used. They also contacted a number of
former and current Ameritech employees and searched
stockrooms and other company facilities where computers
might have been stored. Ultimately, Meyer was unable to
account for 646 of the 1,945 laptop computers purchased
by Ameritech and recorded as having been received in
Peterson’s department. Upon further investigation and
review of UPS and Ameritech records, Meyer determined
that at least 216 of the 646 missing laptops were de-
livered to the addresses of the individuals referred to by
Peterson and Knox in carrying out their fraudulent
scheme.2
  After completion of the joint investigation, the evidence
of fraud was presented to a grand jury convened for that
purpose. The grand jury subsequently returned a sixteen-
count indictment, charging Peterson, Knox, and their
fellow conspirators (Fasanella, Rogers, and Babiarz) with
mail fraud, contrary to 18 U.S.C. §§ 1341 and 1346.
Fasanella went to trial and was found guilty while Rogers,


2
  The investigators took the controlled package and weighed it
knowing the number of laptops in the controlled package. Meyer
calculated that each of the laptops weighed approximately
twenty pounds. Meyer then used that conservative weight
estimate along with UPS records which charge packages per
pound, to determine the number of laptops contained in each of
the packages delivered to the suspect addresses—ultimately
determining that at least 216 laptops had been shipped between
September 1999 and May 2000.
8                                                   No. 05-3554

Babiarz and Knox entered guilty pleas. As Peterson’s trial
date became imminent, and when faced with a mountain
of evidence, she withdrew her plea of not guilty and
entered a plea of guilty to one count of mail fraud without
the benefit of a formal written plea agreement on March
18, 2003, approximately two weeks before the matter was
set to proceed to trial.
  After the close of evidence at Peterson’s plea hearings,
the government argued that her base offense level of six
should be increased ten points based on the amount of loss
(value of the misappropriated computers), U.S.S.G.
§ 2F1.1(b)(1) (1998);3 two points for more than minimal
planning, § 2F1.1(b)(2); four points based on her role as
an organizer or leader in the conspiracy, § 3B1.1(a); and
two points given for abusing a position of trust, § 3B1.3.
Ultimately, after awarding a two-level decrease due to
her acceptance of responsibility, § 3E1.1(a),4 the gov-
ernment calculated Peterson’s total offense level at 22
and recommended a sentence of 46 months’ imprisonment.
Peterson did not contest the applicability of § 2F1.1(b)(2),
conceding that the offense involved more than minimal
planning, but she did object to each of the government’s



3
  The parties stipulated that the 1998 Sentencing Guidelines
would apply as they were in effect and applicable at the time
of the commission of the offense. Accordingly, all citations to
the Sentencing Guidelines in this opinion are to the 1998 version.
4
  The Presentence Investigation Report (“PSR”) stated that
Peterson’s guilty plea was untimely (namely, that it occurred
after the government had prepared for trial) and did not allow for
the application of the additional one-point reduction permitted
under § 3E1.1(b)(2). Moreover, the report noted that Peterson
had failed to provide a statement detailing her involvement in
the fraud to the government during the course of the pretrial
investigation.
No. 05-3554                                                9

remaining recommended offense level enhancements
referred to above as well as the sentence recommended.
   At the close of Peterson’s three sentencing hearings, the
trial judge determined the amount of loss Ameritech
incurred to be somewhere between $500,000 and $800,000,
and thus increased Peterson’s offense level accordingly
by ten points. The court calculated the loss amount
multiplying 216, the number of new computers determined
to have been stolen during this phase of the fraud, by
$2,350 (a conservative estimate of each computer’s value)5
resulting in a loss of $507,600. This amount of loss in-
curred increased Peterson’s offense level from six to
sixteen. After finding that the offense involved estab-
lished more than minimal planning, § 2F1.1(b)(2)(a); that
Peterson was an “organizer, leader, manager, or supervisor
in any criminal plan,” § 3B1.1(c); abused a position of trust
in committing the offense, § 3B1.3; and had accepted
responsibility, § 3E1.1(a); the judge calculated Peterson’s
adjusted total offense level at 19, yielding a guideline
sentencing range of 30 to 37 months. Noting that he saw
no reason to exceed the minimum under the Guidelines,
the trial judge sentenced Peterson to a term of 30 months’
confinement followed by three years of supervised release,
a $100 special assessment and ordered that she jointly
and severally make restitution payments, with each of her
co-defendants, to Ameritech in the total amount of
$507,600.6 The following day, the remaining fifteen counts
of mail fraud filed against Peterson were dismissed



5
  Ameritech had purchased each of the new Dell laptop comput-
ers for between $2,350 and $2,650.
6
  Knox was sentenced to 51 months’ confinement followed by
three years of supervised release and ordered that he jointly
and severally make restitution payments, with each of his co-
defendants, to Ameritech in the amount of $507,600.
10                                              No. 05-3554

pursuant to the agreement with the prosecutor’s office on
motion of the government.


                         II. Issues
  On appeal Peterson raises three challenges to the
sentencing court’s application of the Guidelines. She
contends that the imposition of a ten-point increase in her
offense level pursuant to § 2F1.1 was improper because the
sentencing judge’s calculation of the loss was not sup-
ported in the evidence. She also argues that the district
court’s determination that she was an organizer, leader,
manager, or supervisor of the fraud for purposes of
§ 3B1.1(c) was erroneous. And further, she disputes the
imposition of a two-level increase based on her abuse of
a position of trust, § 3B1.3.


                     III. Discussion
                  A. Calculation of Loss
  Section 2F1.1(b) of the Sentencing Guidelines applies to
crimes of fraud and deceit and permits a sentencing
judge to increase a defendant’s guideline offense level
pursuant to the amount of monetary loss resulting from
the defendant’s criminal activity. The district court’s
finding that Ameritech suffered a loss of $507,600 due
to the criminal actions of Peterson and her co-conspir-
ators resulted in the ten-point increase in her offense level.
  A trial court’s calculation of the loss caused by a defen-
dant’s fraudulent conduct is a finding of fact, reviewed on
appeal for clear error only. United States v. Dillard, 43
F.3d 299, 309 (7th Cir. 1994) (citing United States v.
Strozier, 981 F.2d 281, 283 (7th Cir. 1992)). “For purposes
of [§ 2F1.1(b)(1)], the loss need not be determined with
No. 05-3554                                              11

precision.” U.S.S.G. § 2F1.1, Application Note 9. Rather,
“[t]he [sentencing] court need only make a reasonable
estimate of the loss, given the available information.” Id.
When appealing a district judge’s calculation of loss, the
defendant bears a heavy burden in his attempt to prove
that the determination “was not only inaccurate but
outside the realm of permissible computations.” United
States v. Lopez, 222 F.3d 428, 437 (7th Cir. 2000) (citing
United States v. Hassan, 211 F.3d 380, 383 (7th Cir.
2000)). “Reversal is warranted only if the district court’s
loss calculation evokes a ‘definite and firm conviction that
a mistake has been made.’ ” United States v. Schaefer, 291
F.3d 932, 937 (7th Cir. 2002) (quoting United States v.
Strache, 202 F.3d 980, 984-85 (7th Cir. 2000)).
   In the present case, we are convinced that the govern-
ment offered more than sufficient evidence to establish the
total number of computers shipped to the various ad-
dresses associated with the fraud (216) as well as evi-
dence pertaining to the value of each of the new Dell
laptop computers purchased by Ameritech ($2,350). Next
the government established a calculation of the loss
based on the aggregate value of the number of laptop
computers shipped to those addresses ($507,600). Peterson
did not dispute that 216 computers were taken from
Ameritech offices without consent as part of the scheme
much less the estimated value of each new Dell laptop.
Instead, her sole contention was that the first twenty-four
illegally misappropriated computers were used rather
than new laptops, and, thus, the government’s loss cal-
culation was inaccurate (inflated). In support of her
position, Peterson presented documentary evidence of an
interview between one of her co-defendants, Joe Fasanella,
and the government. During the interview, Fasanella
(Peterson’s brother) stated that the computers he initially
received “appeared to be used.” Peterson goes on to argue
that Fasanella’s statements, combined with her conten-
12                                               No. 05-3554

tion that the first twenty-four computers were in fact
used, establishes clear error was committed on the part of
the district judge when he calculated the amount of loss.
We disagree.
  In response to Peterson’s contention at sentencing that
some (24) of the computers were in fact used, the gov-
ernment presented evidence to the contrary, including the
testimony of Ameritech Investigator Susan Meyer, who
was responsible for conducting the in-depth investigation
of the fraud. When directly questioned if, during the
course of her investigation, she discovered any evidence
supporting Peterson’s claim that some of the 216 comput-
ers at issue were used, Meyer was emphatic and clear
that “[she] found no evidence to that [effect].” Meyer also
testified that in September of 1999, Ameritech instituted
new tracking procedures for its used laptops, ensuring
an accurate record of their whereabouts once they had
been shipped or returned to the company. In corroboration
of Investigator Meyer’s testimony that each of the com-
puters was in fact new rather than used, the government
introduced the prior sworn testimony of Charlie Rogers
(from Fasanella’s trial), another of Peterson’s co-defen-
dants. At the trial of Peterson’s brother, Joe Fasanella,
Rogers testified that he purchased a new laptop computer
from Fasanella in the fall of 1999, during the time period
when Peterson contends that only used computers were
shipped.7 This evidence is obviously in direct contradic-
tion to that of Peterson who stated that the first twenty-
four computers were, in fact, used laptops.
 And while Peterson contends that Fasanella’s state-
ments should be afforded significant weight when cal-


7
  According to documentary evidence, which Peterson agrees is
accurate, the first twenty-four computers were shipped from her
department between the fourth of September, 1999, and Decem-
ber 14, 1999.
No. 05-3554                                               13

culating the amount of loss, considerable evidence to the
contrary was presented to the trial judge. As an example,
in his written statement Fasanella admitted that he had
never opened any of the packages of the purportedly used
computers, and simply relied on Peterson’s representations
to him when arriving at his conclusion that they were
used. Furthermore, several other statements Fasanella
made during the course of the interview were in direct
conflict with the documentary evidence presented to the
court. Because the sentencing judge’s calculation of loss
was formulated only after resolving the factual dispute
over the question of whether the laptops were new or
used—which was inherently dependent on his assessment
of the credibility of Meyer and Rogers—we give special
deference to his finding, as he had the best opportunity to
observe the witnesses while testifying in the courtroom.
Mlsna v. Unitel Communications, Inc., 91 F.3d 876, 880
(7th Cir. 1996) (“district court determinations of credibility
are entitled to special deference, since they often depend
on a witness’s demeanor and appearance on the stand,
from which appellate courts are totally removed”) (cita-
tions omitted). See also United States v. Mancillas, 183
F.3d 682, 701 n. 22 (7th Cir. 1999) (“[w]e do not second-
guess the [trial] judge’s credibility determinations because
he or she has had the best opportunity to observe the
verbal and nonverbal behavior of the witnesses focusing on
the subject’s reactions and responses to the interrogato-
ries, their facial expressions, attitudes, tone of voice, eye
contact, posture and body movements, as well as confused
or nervous speech patterns in contrast with merely look-
ing at the cold pages of an appellate record”) (alterations
in original) (United States v. Garcia, 66 F.3d 851, 856 (7th
Cir. 1995)). After review, we hold that Peterson has failed
to establish that the district court erred in calculating the
amount of loss and imposing a ten-point increase in her
offense level pursuant to § 2F1.1(b).
14                                              No. 05-3554

                   B. Role in the Offense
  Peterson next claims that it was clear error for the
district court to find that she was an organizer, leader,
manager, or supervisor under the Guidelines. Again she
argues that the judge’s determination was not supported
with sufficient evidence. Specifically, she avers that the
record was barren of any evidence establishing that she
had recruited anyone to participate in the plot or that
she exercised control over any of the other participants.
We disagree.
  Under U.S.S.G. § 3B1.1(c), a defendant’s offense level is
increased by two points “if the defendant was an organizer,
leader, manager, or supervisor” of the criminal activity
for which he or she was convicted. In determining the
provision’s applicability, a sentencing court should con-
sider the following factors:
     the exercise of decision making authority, the nature
     of participation in the commission of the offense, the
     recruitment of accomplices, the claimed right to a
     larger share of the fruits of the crime, the degree of
     participation in planning or organizing the offense, the
     nature and scope of the illegal activity, and the degree
     of control and authority exercised over others.
U.S.S.G. § 3B1.1, cmt. (n.4). No single, particular factor
need be present to justify an offense level increase, United
States v. Fones, 51 F.3d 663, 665 (7th Cir. 1995) (citations
omitted), nor must each be afforded equal weight, United
States v. Matthews, 222 F.3d 305, 307 (7th Cir. 2000).
Rather, each factor should be weighed in light of the
Guideline’s specific intent: “to punish with greater severity
the leaders and organizers of criminal activity.” United
States v. Sierra, 188 F.3d 798, 804 (7th Cir. 1999). See also
Fones, 51 F.3d at 665 (“[t]he central purpose of § 3B1.1 is
to punish a defendant for his relative responsibility
within a criminal organization . . . . [h]ence, no single
No. 05-3554                                              15

factor is essential to determining whether a sentence
should be adjusted under [the guideline]”) (internal
citations omitted). “The district court’s determination
concerning the defendant’s role in the offense is a find-
ing of fact, subject to a clearly erroneous standard of
review on appeal.” United States v. Hankton, 432 F.3d 779,
793 (7th Cir. 2005) (internal quotation marks and citation
omitted).
  At sentencing, the government presented a wealth of
information (factors) in support of its position that Peter-
son was an organizer or leader within the meaning of
§ 3B1.1(a). Ameritech Investigator Susan Meyer testified
that Peterson received almost every new Dell laptop
computer ordered by Ameritech and shipped out to desig-
nated recipients. Because of this, Peterson obviously had
significant control over the number of computers ordered
and shipped out. There is no doubt that Peterson alone
was responsible for the receipt and shipment of approxi-
mately forty-five laptop computers to her co-conspirators
between March and May of 2000. Thus, the totality of
information in the record certainly weighs heavily in
favor of finding that Peterson was an organizer, leader or
manager under the Guidelines. See Fones, 51 F.3d at
666 (discussing the defendant’s control over the amount
of contraband transacted in the context of evaluating
the applicability § 3B1.1).
  In further support of a role adjustment, the govern-
ment presented more than sufficient evidence demon-
strating the considerable degree of control Peterson
exercised over many of the co-defendants and the entire
fraudulent scheme. It offered statements from Peterson’s
brother, Joe Fasanella, wherein he detailed how Peterson
had approached him and asked if he knew anyone inter-
ested in buying or selling the computers. Based on that
conversation, Fasanella enlisted the services of Charlie
Rogers, who, at a later date, recruited James Babiarz.
16                                            No. 05-3554

Fasanella’s enlistment of Rogers, at Peterson’s insistence,
like her ability to dictate the size and frequency of the
shipments, is indicative of Peterson’s leadership role and
control within the criminal enterprise and satisfies
application of § 3B1.1(c).
  Fasanella’s statements also demonstrated that Peterson
and Knox received the bulk of the ill-gotten proceeds from
the criminal activity. During a meeting with law enforce-
ment officers, Fasanella stated that Peterson insisted that
she receive $800 for each of the computers sold under the
table. He estimated that he turned over to Peterson and
Knox between $70,000 and $80,000 cash in total to the
fraudulent scheme. Bank account records confirmed
Fasanella’s statement, revealing that during the course
of the fraud Peterson and Knox deposited approximately
$60,000 in cash into their accounts plus an additional
$6,000 in cash that was used to pay various expenses
associated with Peterson and Knox’s wedding in August
of 2000.
   In spite of the evidence presented to the trial court,
Peterson somehow justified characterizing her role as
only that of a “middleman,” fronting contraband (comput-
ers) to the enterprise’s fellow participants in a manner
similar to that commonly found in drug cases, undeserving
of an increase under § 3B1.1. See United States v. Vargas,
16 F.3d 155, 160 (7th Cir. 1994); United States v. Brown,
944 F.2d 1377, 1381-82 (7th Cir. 1991); United States v.
Guyton, 36 F.3d 655 (7th Cir. 1994). We agree with the
sentencing court that the facts in this case clearly estab-
lish that Peterson’s role in this criminal offense was far
more important than that of a “middleman.” She deter-
mined the number and frequency of the fraudulent ship-
ments, participated in the recruitment of additional
members to carry out the fraudulent plot, and set the price
she would be paid for each computer sold. Peterson was
the heart, soul and main artery of the fraud. This being
No. 05-3554                                              17

the case, we refuse to hold that the district court clearly
erred in applying § 3B1.1(c).


                    C. Abuse of Trust
  Section 3B1.3 of the Sentencing Guidelines provides for
a two-point increase in a defendant’s offense level if “the
defendant abused a position of public or private trust . . .
in a manner that significantly facilitated the commission
or concealment of the offense.” In determining whether
the provision applies, this court employs a two-part test
that tracks the Guidelines. United States v. Sierra, 188
F.3d 798, 802 (7th Cir. 1999). Initially, we review “whether
the defendant occupied a position of trust; and [second, we
examine] whether [the] abuse of [that] position of trust
significantly facilitated the crime.” United States v.
Stewart, 33 F.3d 764, 768 (7th Cir. 1994). The district
court’s determination in each respect is a factual one,
which we review for clear error. Id.
  Because Peterson does not argue that her management
position was not a position of trust, we need only deter-
mine whether her abuse of that position facilitated the
offense. See, e.g., Palmquist v. Selvik, 111 F.3d 1332, 1342
(7th Cir. 1997) (“Even an issue expressly presented for
resolution is waived if not developed.”). A defendant’s
position of trust significantly facilitates a crime for
purposes of § 3B1.3, “if the defendant’s position made it
substantially easier to commit or conceal the crime,
significant facilitation occurred.” Sierra, 188 F.3d at 802
(citing Stewart, 33 F.3d at 768). In an effort to prove the
district court committed clear error, Peterson goes out on
a limb contending that Ameritech’s lack of proper safe-
guards and controls against computer theft facilitated her
commission of the fraud. Her theory falls far short of
achieving its desired result. It was Peterson’s position of
18                                              No. 05-3554

trust that enabled the fraud to commence and continue
until Meyer took over.
  Peterson violated her position of trust by taking advan-
tage of the company’s lack of safeguards, checks and
controls in the purchasing and shipping departments.
Peterson was able to create a surplus computer inventory
because Ameritech had entrusted her with the authority
to order, receive and distribute laptops to its employees
without installing a foolproof auditing and control sys-
tem. The orders she submitted to Ameritech’s purchas-
ing department were almost automatically “approved
without hesitation,” ensuring that her criminal activity
(false orders) would go undetected. Obviously she vio-
lated her managerial position and Ameritech’s Code of
Business Conduct. Also, Peterson’s position enabled her to
create and destroy shipping labels used in furtherance
of the scheme and to direct unwitting subordinates to
ship computers to non-employees, which concealed her
personal involvement, without arousing suspicion. From
the wealth of evidence presented to the district judge, it is
apparent that Peterson’s position and authority signifi-
cantly facilitated the commission of the offense and the
concealment of her involvement, thereby justifying the
increase in the period of confinement under § 3B1.3.


                     IV. Conclusion
  We hold that the district court did not err in imposing
a ten-point increase in Peterson’s offense level based on
its calculation of loss, pursuant to § 2F1.1(b); a two-
point increase based on its determination that she was
an organizer or leader of the criminal activity, under
§ 3B1.1(c); and a two-point increase based on its finding
that she abused a position of trust, as contemplated by
§ 3B1.3. Peterson’s sentence is AFFIRMED.
No. 05-3554                                         19

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—12-20-06